          Case 1:14-cv-10067-KPF-SN Document 517 Filed 08/25/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                       8/25/2020


NATIONAL CREDIT UNION ADMINISTRATION
BOARD and GRAEME W. BUSH,

                                            Plaintiffs,                 14-CV-10067 (KPF)(SN)

        -against-                                                                ORDER

WELLS FARGO BANK, NATIONAL
ASSOCIATION,

                                             Defendant.
-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

        On August 7, 2020, the parties filed a joint letter regarding logistics around filing their

summary judgment and Daubert motions. Accordingly, the following instructions will apply to the

filing of Daubert motions and motions for summary judgment:

    1. Courtesy Copies: The parties shall send an electronic version of the record via FTP.

        Voluminous exhibits, including Microsoft Excel files, may be submitted in their electronic

        native format. The parties shall submit hard copy binders of legal briefs submitted in support

        of their motions. The voluminous remittance reports mentioned in the parties’ joint letter

        may be provided as native PDF files and not as hard copies.

    2. Requests for Sealing: Wells Fargo’s request for an extension of time to begin the sealing

        request process is granted; the process will begin on September 21, 2020.
      Case 1:14-cv-10067-KPF-SN Document 517 Filed 08/25/20 Page 2 of 2



  3. ECF Docketing: The parties may docket voluminous native exhibits as slip sheets

     describing the document and its native format generally. The parties shall also submit DVD

     copies of native exhibits for the official record.

SO ORDERED.




DATED:      August 25, 2020 New
            York, New York




                                                 2
